       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 1 of 30



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                     Cause No. CR 11-096-BLG-DLC
                                                        CV 20-108-BLG-DLC
             Plaintiff/Respondent,

       vs.                                   ORDER DENYING § 2255 MOTION
                                             AND GRANTING CERTIFICATE OF
MICHAEL AARON STUKER,                              APPEALABILITY

             Defendant/Movant.


      On July 17, 2020, the Ninth Circuit Court of Appeals authorized

Defendant/Movant Stuker to file in this Court a second motion (Doc. 169-2 at 8–

21) under 28 U.S.C. § 2255. See Order (Doc. 169-3). The United States has filed

an answer (Doc. 173) and Stuker a reply (Doc. 174).

                                  I. Background

      On July 22, 2011, Special Agent Jordan Kuretich of the Federal Bureau of

Investigation swore out a complaint charging Stuker and his brother, Joshua Swan,

with witness intimidation, a violation of 18 U.S.C. §§ 1512(a)(1)(A) and 2. The

complaint alleged that, on July 1, 2011, Stuker and Swan went to the apartment of

one R.B., whom they had reason to believe would be a witness against Joe Lira, a

friend of theirs. Lira was facing trial within the month on federal drug and gun

charges. According to the complaint, Stuker pointed a gun at R.B. and said, “I

                                         1
           Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 2 of 30



hope you don’t plan on doing anything with Joe.” R.B. reported the incident when

he met with law enforcement officers to prepare for his testimony at Lira’s trial,

which was then three days away. See Compl. (Doc. 1) at 1–2; see also Presentence

Report ¶ 9.

       On August 19, 2011, a grand jury charged Stuker and Swan with witness

tampering in violation of 18 U.S.C. §§ 1512(a)(2)(A) and 2 (Count 1), and

possessing a firearm in furtherance of a crime of violence in violation of 18 U.S.C.

§§ 924(c) and 2 (Count 2). See Indictment (Doc. 18) at 2–3.1

       Stuker and Swan stood trial before a jury. Swan was acquitted, but the jury

found Stuker guilty on both counts. See Verdicts (Docs. 115, 116).

       A presentence report was prepared. Stuker’s advisory guideline range on

Count 1 was 46 to 57 months. The sentence on Count 2 was at least seven years,

consecutive to Count 1. See Sentencing Tr. (Doc. 153) at 10:17–12:10; 18 U.S.C.

§ 924(c)(1)(A)(ii), (D)(ii); Harris v. United States, 536 U.S. 545, 556 (2002),

overruled by Alleyne v. United States, 570 U.S. 99, 103 (2013); see also

Presentence Report ¶¶ 54–64, 73. He was sentenced to serve 46 months on Count

1 and 84 months on Count 2 for a total of 130 months in prison, to be followed by




       1
          In a separate indictment returned the same day, Stuker was charged with one count of
assault on a federal officer. The case was tried before a different jury. Stuker was convicted and
sentenced to serve 70 months in prison, consecutive to the sentence in this case. See Judgment
(Doc. 61), United States v. Stuker, No. CR 11-97-BLG-DLC (D. Mont. June 29, 2012).
                                                2
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 3 of 30



a five-year term of supervised release. See Minutes (Doc. 142); Judgment (Doc.

143) at 2–3.

      Stuker appealed. His conviction and sentence were affirmed. See United

States v. Stuker, No. 12-30230 (9th Cir. Nov. 7, 2013) (unpublished mem disp.)

(Doc. 155). His conviction became final on February 5, 2014. See Gonzalez v.

Thaler, 565 U.S. 134, 150 (2012).

      Stuker timely filed his first motion under 28 U.S.C. § 2255 on October 31,

2014. See Mot. § 2255 (Docs. 157). The motion and a certificate of appealability

were denied on June 23, 2015. See Order (Doc. 165). Stuker did not appeal.

      On October 1, 2019, Stuker applied to the Ninth Circuit Court of Appeals for

leave to file a second motion under 28 U.S.C. § 2255. As noted above, on July 17,

2020, the appellate court granted Stuker leave to file his second motion in this

Court. See 28 U.S.C. §§ 2255(h), 2244(b)(3)(A).

                                    II. Analysis

      Stuker challenges the validity of his conviction on Count 2, the gun count

under 18 U.S.C. § 924(c). As relevant here, § 924(c) prohibits the possession of a

firearm in furtherance of a “crime of violence”—in this case, witness tampering, a

violation of 18 U.S.C. § 1512(a)(2)(A), as alleged and proved in Count 1. He

contends that witness tampering does not fit the legal definition of a “crime of

violence.”

                                          3
           Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 4 of 30



       Section 924(c) contains two definitions of a “crime of violence”:

       [T]he term “crime of violence” means an offense that is a felony
       and—

       (A)      has as an element the use, attempted use, or threatened use of
                physical force against the person or property of another, or

       (B)      that by its nature, involves a substantial risk that physical force
                against the person or property of another may be used in the
                course of committing the offense.

18 U.S.C. § 924(c)(3).

       In United States v. Davis, __ U.S. __, 139 S. Ct. 2319 (2019), the Supreme

Court held that subsection (B), commonly called the “residual clause,” “provides

no reliable way to determine which offenses qualify as crimes of violence and thus

is unconstitutionally vague.” Id. at 2324; see also Johnson v. United States, 576

U.S. 591, 597 (2015) (“Johnson II”)2 (addressing residual clause of 18 U.S.C. §

924(e)(2)(B)(ii)); Sessions v. Dimaya, __ U.S. __, 138 S. Ct. 1204, 1216 (2018)

(addressing residual clause of 18 U.S.C. § 16(b)).

       Subsection (B) can no longer support a conviction under § 924(c), but

subsection (A) remains valid. Thus, the United States argues that Stuker is not

entitled to relief because his conviction under § 924(c) did not rest on the residual

clause but on the “elements clause,” § 924(c)(3)(A).


       2
          The Court will refer to this decision as Johnson II to distinguish it from another
relevant Supreme Court decision involving a different individual, also named Johnson, issued in
2010. See Johnson v. United States, 559 U.S. 133 (2010) (“Johnson I”); see also infra at 13–15.
                                               4
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 5 of 30



      The parties’ briefs raise two questions. First, may Stuker proceed with his

motion, even though it is his second under 28 U.S.C. § 2255? And second, if he

may proceed, is he entitled to relief?

      A. Does Stuker Meet the Requirements of § 2255(h)(1)?

      The Court of Appeals granted Stuker leave to file a second motion in this

Court. See Order (Doc. 169-3). But obtaining leave to file in the district court is

only the first of two procedural hurdles Congress imposes on second or successive

motions under 28 U.S.C. § 2255. A district court must “dismiss any claim

presented in a second or successive application that the court of appeals has

authorized to be filed unless the applicant shows that the claim satisfies the

requirements” for relief specially applied to second or successive motions. 28

U.S.C. §§ 2244(b)(4), 2255(h)(2).

      28 U.S.C. § 2255(h)(2) requires Stuker to show that his motion “contain[s]”

a “new rule of constitutional law” that has been “made retroactive to cases on

collateral review by the Supreme Court” and that “was previously unavailable.”

             1. Is Davis a New, Previously Unavailable Constitutional Rule
               Applicable on Collateral Review?

      The Court asked the parties to “discuss the significance, if any,” of 28

U.S.C. § 2244(b)(4). See Order (Doc. 172) at 2. The United States does not claim

that Davis did not announce a new rule, nor does it argue that the Supreme Court

has yet to make Davis retroactively applicable to cases on collateral review. The
                                          5
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 6 of 30



Court will accept that those requirements are met. See, e.g., United States v. Clark,

__ Fed. Appx. __, 2021 WL 1652042 at *3, No. 20-10364, slip op. at 5 (5th Cir.

Apr. 27, 2021) (per curiam) (unpublished mem. disp.) (reversing district court’s

denial of second motion under § 2255 and holding that merits panel was

“constrained to follow other panels of this court in applying Davis retroactively to

a successive § 2255 motion”); see also In re Harris, 988 F.3d 239, 239 (5th Cir.

2021) (per curiam); In re Thomas, 988 F.3d 783, 788–90 (4th Cir. 2021); King v.

United States, 965 F.3d 60, 64 (1st Cir. 2020); In re Franklin, 950 F.3d 909, 910

(6th Cir. 2020); In re Mullins, 942 F.3d 975, 979 (10th Cir. 2019); In re Matthews,

934 F.3d 296, 301 (3d Cir. 2019); In re Hammoud, 931 F.3d 1032, 1039 (11th Cir.

2019) (all authorizing filing in district court after finding Davis satisfies criteria of

§ 2255(h)(2)); but see Harris, 988 F.3d at 239–41 (Oldham, J., concurring in

authorizing filing of successive § 2255 motion in district court) (“[I]t seems odd

that we’re all just assuming the Supreme Court would want us to extend Johnson

and Welch to a new statute.”); In re Hall, 979 F.3d 339, 346–47 (5th Cir. 2020)

(arguing, in dicta, that Davis does not satisfy criteria of § 2255(h)(2)).

             2. Does Stuker’s Motion “Contain” a Davis Claim?

      The answer to this question seems obvious. Section 2255(h)(2) requires

Stuker to show his motion “contain[s]” a claim under Davis. At page 2 of his

motion, Stuker says his conviction under § 924(c) “should be vacated . . . in light

                                            6
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 7 of 30



of United States v. Davis, 139 S. Ct. 2319 (2019).” Mot. § 2255 (Doc. 169-2) at 2.

Ergo, the motion contains a claim under Davis. If more were needed, Stuker can

also show he was indeed convicted under § 924(c). But it is a little more

complicated than that.

      The Ninth Circuit interprets the word “contain” to require the defendant to

show that his claim “relies on” the new rule. See United States v. Geozos, 870

F.3d 890, 894–95 (9th Cir. 2017) (applying 28 U.S.C. § 2244(b)(2)(A)), implied

overruling on other grounds recognized by Ward v. United States, 936 F.3d 914,

919 (9th Cir. 2019) (discussing Stokeling v. United States, __ U.S. __, 139 S. Ct.

544, 553 (2019)).

      The United States argues that Stuker’s motion does not rely on Davis

because his conviction for witness tampering qualifies as a “crime of violence”

under the elements clause, § 924(c)(3)(A). This argument could have two separate

meanings. The second goes to the merits of the claim and asks whether, under

current case law, witness tampering is a crime of violence under the elements

clause. But the first, discussed here as a procedural defense to Stuker’s motion,

asks whether case law at the time Stuker’s case was litigated clearly held that

witness tampering was a crime of violence under the elements clause and not under

the residual clause.

      In Geozos, a case involving Johnson II’s application as a “new rule,” the

                                          7
          Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 8 of 30



court explained that “a claim does not ‘rely on’ Johnson if it is possible to

conclude, using both the record before the [district] court and the relevant

background legal environment at the time,” that the court’s decision “did not rest

on the residual clause.” Id. at 896. Applying this approach, the Court has located

appellate cases involving convictions under 18 U.S.C. § 924(c) that are predicated

on witness tampering under 18 U.S.C. § 1512(a)(2)(A). But it has not located

appellate cases that decide whether witness tampering under § 1512(a)(2) is a

“crime of violence” under the elements clause or, instead, under the residual clause

of § 924(c)(3). 3 The parties do not identify any such cases. Nor do they contend

that anyone asked the presiding judge to decide or clarified the record to specify

why witness tampering was properly deemed a “crime of violence.”

      As the court reasoned in Geozos, “where a provision of the Constitution

forbids conviction on a particular ground, the constitutional guarantee is violated

by a general verdict that may have rested on that ground.” Geozos, 870 F.3d at 896

(quoting Griffin v. United States, 502 U.S. 46, 53 (1991)) (internal brackets

omitted) (emphasis in Geozos). It is true, as the United States says, that the

definition of “physical force” as “physical action against another,” 18 U.S.C. §

1515(a)(2), is echoed in § 924(c)(3)(A): “physical force against the person or

property of another.” But the residual clause, § 924(c)(3)(B), uses the same


      3
          Or, for that matter, a “violent felony,” see 18 U.S.C. § 924(e)(2)(B), as in Johnson II.
                                                 8
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 9 of 30



phrase: “physical force against the person or property of another.” And if anyone

involved in the original proceedings in Stuker’s case thought to take a close look at

these provisions, they would have seen differences as well as similarities (as the

close look in Part B(2) demonstrates).

      A reasonable person could well have believed that, even if § 924(c)(3)(A)

did not capture Stuker’s conduct, he still would not have a viable defense to Count

2, precisely because the residual clause was so capacious. In James v. United

States, 550 U.S. 192 (2007), for example, the Supreme Court found that attempted

burglary posed a sufficient “serious potential risk of physical injury” to place it in

the category of a “violent felony.” See id. at 201–09. The Court acknowledged

that “[o]ne could, of course, imagine a situation in which attempted burglary might

not pose a realistic risk of confrontation or injury to anyone.” See id. at 207. But,

it said, a “serious potential risk” was an “inherently probabilistic concept[],” id.,

justifying a categorical conclusion even when a case-by-case analysis would not

reach the same result every time. Likewise, at the time of Stuker’s trial, reasonable

lawyers and jurists could have decided that witness tampering involving physical

force would, “by its nature” and to an appropriate degree of probability, involve a

“substantial risk that physical force . . . may be used in the course of committing

the offense.” The very capaciousness of this probabilistic speculation is a leading

reason why the Court later overruled James in Johnson II. See Johnson II, 576

                                           9
      Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 10 of 30



U.S. at 606.

      If, at the time Stuker’s case was litigated, case law clearly held that witness

tampering under § 1512(a)(2) was a “crime of violence” under the elements clause

of § 924(c)(3)(A), not under the residual clause, the United States would have a

true procedural defense to Stuker’s motion. See Geozos, 870 F.3d at 896. The

Court has found no such case. As Stuker’s conviction may have rested on the

residual clause, see id., Stuker’s motion “relies on” Davis as required by §

2255(h)(2).

               3. Conclusion

      Stuker shows that his motion “contain[s]” a “new rule of constitutional law”

that has been “made retroactive to cases on collateral review by the Supreme

Court” and that “was previously unavailable.” 28 U.S.C. § 2255(h)(2); see also 28

U.S.C. § 2244(b)(4). He is entitled to consideration of the merits of his claim.

      B. Is Stuker Entitled to Relief?

      The next question is whether Stuker’s conviction on Count 2 is valid under

the elements clause, § 924(c)(3)(A), as the clause is applied today. He is not

entitled to relief if witness tampering under § 1512(a)(2)(A) always qualifies as a

crime of violence under § 924(c)(3)(A). The United States argues that all

convictions under § 1512(a)(2) categorically qualify as crimes of violence. Stuker

contends that none do. For the reasons explained below, the Court finds that some

                                         10
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 11 of 30



do and some do not.

               1. “Physical Force”

       Before considering the witness tampering statute in detail, the Court will

address Stuker’s broad argument that no conviction for witness tampering under §

1512(a)(2) can be a crime of violence. He contends that the term “physical force”

in § 924(c)(3)(A) does not mean the same thing as the term “physical force” in §

1515(a)(2), which defines the meaning of the term in § 1512(a)(2).

       As used in § 1512, “the term ‘physical force’ means physical action against

another, and includes confinement.” 18 U.S.C. § 1515(a)(2). Stuker makes two

arguments. First, he contends that the act of confining someone, for example, by

shutting a door, see Reply (Doc. 174) at 12, does not amount to “the use, attempted

use, or threatened use of physical force against the person or property of another,”

as § 924(c)(3)(A) requires.4 He reasons that the meaning of the term

“confinement” is similar to the meaning of the term “detention,” which is used in

the statute prohibiting hostage taking, see 18 U.S.C. § 1203(a); that case law shows

detention may be accomplished by deception rather than by physical means; and


       4
          Stuker also seems to argue that a defendant can threaten to use physical force against a
witness without using physical force: “Making a cutting motion [across the neck] is not the type
of violent physical force required to be a crime of violence under § 924(c).” Mot. § 2255 (Doc.
169-2) at 6. That is true. But § 924(c)(3)(A) includes threats to use physical force. The
evidence must be sufficient for a jury to conclude the defendant means to threaten the use of
physical force or knows he will be understood to threaten the use of physical force, cf. Elonis v.
United States, 575 U.S. 723, 740 (2015), but, in appropriate circumstances, a cutting motion
across the neck could support such a finding beyond a reasonable doubt.
                                               11
      Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 12 of 30



that “[i]f hostage taking does not qualify as a crime of violence, then there should

be no question witness tampering does not either.” See Reply at 13–14 (discussing

briefs filed in United States v. Hernandez, No. 18-10334 (11th Cir. appeal filed

Jan. 29, 2018)).

      This argument falters because it removes key words from their respective

contexts. Words are known by their companions. See Williams v. Taylor, 529

U.S. 420, 435–46 (2000) (quoting Gutierrez v. Ada, 528 U.S. 250, 255 (2000)). If

evidence sufficient to prove “detention” were also sufficient to prove

“confinement,” § 1515(a)(2) would say, in effect, “the term ‘physical force’ means

physical action against another, and includes deceit.” That does not make sense

and is not what Congress said. (In fact, “misleading conduct” is included in a

different subsection of the witness tampering statute, § 1512(b). Subsection (b)

does not use the term “physical force” and is not at issue here.) By referring to

“confinement” in context with “physical force” and “physical action,” Congress

indicated an act of physically restricting a person’s freedom of movement, not

merely convincing or cajoling someone to stay put.

      Stuker’s second argument concerns the quantum of force that counts as

“physical force.” This line of argument originates in Johnson v. United States, 559

U.S. 133 (2010) (“Johnson I”). There, the Supreme Court held that a defendant’s

conviction for battery under Florida law was not a “violent felony.” The Court

                                         12
         Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 13 of 30



acknowledged that Florida recognized even “offensive touching” as sufficient to

prove battery, but it found that so slight a degree of physical energy or action could

not be what Congress meant by the term “physical force” as used in 18 U.S.C. §

924(e)(2)(B)(i). Stuker, deploying the Johnson I argument, contends that

“confinement through physical action—such as shutting the door to a room where

a victim is located—can still take place without the use of physical force.” Reply

at 12.

         The Court disagrees. Unlike detention by deceit, confinement cannot be

accomplished without imposing physical restraint in the form of the closed door.

The act of confining someone in order to prevent them (or someone else) from

testifying is an intentional, “active employment” of physical force against another

person. Cf. Leocal v. Ashcroft, 543 U.S. 1, 9 (2004). Physics may say the door

claims a greater share of kinetic and potential energy, but the law says the

defendant is responsible regardless of whether the forceful energy is in his hand or

an implement available to his hand. Lack of direct physical contact between

defendant and victim, in other words, does not necessarily indicate lack of physical

force. See, e.g., United States v. Castleman, 572 U.S. 157, 170–71 (2014).

         “Physical force” as used in § 924(c)(3)(A) means “force capable of causing

physical pain or injury to another person,” Johnson I, 559 U.S. at 140, or “the

amount of force necessary to overcome a victim’s resistance,” Stokeling v. United

                                          13
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 14 of 30



States, __ U.S. __, 139 S. Ct. 544, 555 (2019). See United States v. Watson, 881

F.3d 782, 784 (9th Cir. 2018) (per curiam); United States v. Gutierrez, 876 F.3d

1254, 1256, 1257 (9th Cir. 2017) (per curiam) (both applying Johnson I’s

construction of “physical force” to § 924(c)). It is “‘force exerted by and through

concrete bodies,’ as opposed to ‘intellectual force or emotional force.’”

Castleman, 572 U.S. at 170 (quoting Johnson I, 559 U.S. at 138). Confinement is

a physical overcoming of a victim’s resistance to remaining in a particular place.

And it is difficult to imagine how a defendant could employ a mere “offensive

touch” or “ta[p] . . . on the shoulder without consent,” Johnson I, see 559 U.S. at

138, with intent to “influence, delay, or prevent the testimony of any person in an

official proceeding,” 18 U.S.C. § 1512(a)(2), but without communicating the

potential for other physical action the defendant would be capable of using in order

to bend the victim to his will. In the Court’s view, a rational juror could find that a

nonconsensual tap with intent to influence a witness is a threat to use physical

force capable of causing pain or injury.

      Witness tampering is not proved merely by physical action but by physical

action or the prospect of physical action with intent to cause or induce someone to

withhold evidence. See 18 U.S.C. § 1512(a)(2)(A)–(C). There is no reason to

suppose a defendant could be convicted if, for instance, he only waves his arms

without communicating capacity and intent to use physical force against a person.

                                           14
      Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 15 of 30



      Stuker’s arguments concerning the meaning of “physical force” in §

1515(a)(2) are not persuasive. The Court sees no reason to distinguish the force

described in § 1515(a)(2) from the force described in § 924(c)(3)(A).

              2. Is Witness Tampering a Crime of Violence?

      To decide whether a given offense is a “crime of violence,” courts must use

categorical analysis. This mode of analysis never glances in the direction of a

defendant’s conduct. It only canvasses “the elements of the statute forming the

basis of the defendant’s conviction”—or, here, the elements of the predicate

offense under § 924(c)—to determine whether they fall within or spill outside the

parameters of the elements clause. See Descamps v. United States, 570 U.S. 254,

257 (2013).

      The first task, therefore, is to identify the relevant elements of witness

tampering. 18 U.S.C. § 1512 “comprises multiple, alternative versions of the

crime” of witness tampering. See Descamps, 570 U.S. at 262. For instance, §

1512(a)(1) requires proof of a killing or an attempt to kill. Section 1512(a)(2) does

not. In terms of categorical analysis, this discrepancy means the statute is

divisible, and the Court may “consult a limited class of documents, such as

indictments and jury instructions,” id. at 257, to “identify, from among several

alternatives,” id. at 264, the elements of the predicate offense. Stuker’s indictment




                                          15
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 16 of 30



singled out 18 U.S.C. § 1512(a)(2)(A), and the jury was instructed on its terms.5

See Indictment (Doc. 18) at 2; Jury Instr. No. 11 (Doc. 108 at 12).

       18 U.S.C. § 1512(a)(2)(A) provides:

       (2)     Whoever uses physical force or the threat of physical force
               against any person, or attempts to do so, with intent to—

               (A)    influence, delay, or prevent the testimony of any person
                      in an official proceeding;

               ...

               shall be punished as provided in paragraph (3).

       Grammatically, the statutory phrase in § 1512(a)(2)—“uses physical force or

the threat of physical force against any person, or attempts to do so”—might be

taken to indicate one element that can be proved in four ways: by showing use of

physical force, or threat to use physical force, or attempt to use physical force, or

attempt to threaten to use physical force. But that construction would be wrong.

       Subsection (a)(3) of the statute imposes a 30-year maximum penalty for the



       5
           The indictment and jury instructions also cited 18 U.S.C. § 2, the aiding and abetting
statute. But circuit precedent holds that categorical analysis considers only the elements of the
predicate offense. An aider and abettor is liable for the predicate offense even if he did not
facilitate every element of it. See Rosemond v. United States, __ U.S. __, 134 S. Ct. 1240, 1246–
47 (2014); United States v. Henry, 984 F.3d 1343, 1356 (9th Cir. 2021). As the theory of
liability does not alter the elements of the predicate offense, the appellate court holds that the
theory of liability also does not affect the course or outcome of categorical analysis. See, e.g.,
Ortega-Lopez v. Barr, 978 F.3d 680, 687 n.9 (9th Cir. 2020); United States v. Garcia, 400 F.3d
816, 820 (9th Cir. 2005); see also United States v. Cole, No. 20-16006, slip op. at 2–3, 2021 WL
1984877 (9th Cir. May 18, 2021) (unpublished mem. disp.); United States v. Hall, No. 17-16166,
845 Fed. Appx. 644, 645 (9th Cir. 2021) (unpublished mem. disp.) (both applying Ortega-Lopez
and Garcia to claims for relief under Davis and § 924(c)(3)(A)).
                                               16
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 17 of 30



use or attempt to use physical force, see 18 U.S.C. § 1512(a)(3)(B), and a 20-year

maximum penalty for a threat to use physical force, see id. § 1512(a)(3)(C). “If

statutory alternatives carry different punishments then under Apprendi they must

be elements.” Mathis v. United States, __ U.S. __, 136 S. Ct. 2243, 2256 (2016)

(citing Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)). As § 1512(a)(3)

expressly distinguishes between use and attempt to use physical force, on the one

hand, and a threat to use physical force, on the other, it is clear that the use or

attempt to use force is one element of witness tampering and the threat to use

physical force is an alternative element defining what is essentially a different

offense.

      These two sets of elements account for three of the four potential meanings

of § 1512(a)(2). They leave out an attempt to threaten to use physical force. Some

courts have suggested “[i]t is difficult even to imagine a scenario” where it would

“be clear that [a defendant] only attempted to threaten, and neither used nor even

actually threatened the use of force.” United States v. McCoy, 995 F.3d 32, 57 (2d

Cir. 2021) (internal quotation marks and brackets omitted). That difficulty may

exist when, as in McCoy, a defendant would have to attempt to threaten to use

force to “unlawfully tak[e] or obtain[] . . . property from the person or in the

presence of another, against his will,” see 18 U.S.C. § 1951(b), but without

actually attempting to use force and without actually threatening to use force. The

                                           17
          Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 18 of 30



McCoy court concluded “an inchoate attempt to threaten” to use force to obtain

property “is theoretically possible,” but the defendants had not shown “a ‘realistic

possibility’ that [§ 1951(b)] will be applied in such a manner.” McCoy, 995 F.3d

at 57.6

       By contrast, it is not difficult to imagine a scenario involving an attempt to

threaten to use force to tamper with a witness. A threat may be defined as “an

expression of an intention to inflict loss or harm on another.” Elonis v. United

States, 575 U.S. 723, 732–33 (2015) (citing multiple, similar definitions). Suppose

a defendant says to an undercover agent, “I’m going to call Fred and tell him he

better not testify against Joe at that trial on Monday or I’ll beat him up. He’ll

believe me. I beat up people all the time. And he knows I always carry a gun,

too.” The defendant then picks up his phone, taps Fred’s number, and hisses,

“Fred! Listen up!” Before he says anything more, the agent snatches the phone

out of his hand and terminates the call.

       This defendant would have taken a “substantial step” toward witness

tampering—a step that is “planned to culminate in the commission” of witness

tampering and that is “strongly corroborative” of the defendant’s criminal intent.




       6
          The Fourth Circuit rejected this reasoning. See United States v. Taylor, 979 F.3d 203,
208–10 (4th Cir. 2020) (holding that attempted Hobbs Act robbery is not a crime of violence
because it “does not invariably require the use, attempted use, or threatened use of force,” id. at
208, and “an attempt to threaten force does not constitute an attempt to use force,” id. at 209).
                                                18
        Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 19 of 30



See McCoy, 995 F.3d at 56–57 (internal quotation marks omitted). But he would

not have expressed an intent to use physical force against Fred. He would only

have attempted to express an intent to use physical force against Fred. A jury

convinced beyond reasonable doubt that these events occurred could convict the

defendant of witness tampering under § 1512(a)(2)(A) because he attempted to

threaten to use physical force and he did so with the intention of preventing Fred

from testifying at Joe’s criminal trial. See, e.g., United States v. Simels, 654 F.3d

161, 174 (2d Cir. 2011) (concluding that, “[a]s to each potential witness, Simels

took a substantial step toward threatening or intimidating them with the intent to

improperly influence their testimony in an official proceeding.”). Unlike the court

in McCoy, this Court finds a realistic possibility that a violation of § 1512(a)(2)(A)

could be proved by only an attempted threat to use physical force. 7

       Section 1512(a)(3) does not prescribe a penalty for an attempt to threaten to

use physical force. See 18 U.S.C. § 1512(a)(3)(A)–(C). But another subsection of

§ 1512 could. If any offense under § 1512 “occurs in connection with a trial of a


       7
           The court in United States v. England, 507 F.3d 581 (7th Cir. 2007), cited in Mot. §
2255 (Doc. 169-2) at 6, found the evidence sufficient to support a conviction for witness
tampering where the defendant threatened to use physical force with the intent to prevent his
brother-in-law, Bull, from testifying. As Bull had blocked the defendant’s calls, the defendant
made the threat to his father and told him to relay it, but the father did not do so. Bull did not
learn of the threat until law enforcement told him about it. See id. at 584–85. The offense was
complete, see id. at 588–90, because the defendant clearly expressed an intent to act against Bull.
The statute does not require that the defendant succeed in making the witness aware of the threat,
but it does require expression of the threat to use physical force. This is the point of distinction
between England and the hypothetical example of an attempted threat.
                                                19
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 20 of 30



criminal case,” the maximum penalty is “the higher of that otherwise provided by

law or the maximum term that could have been imposed for any offense charged in

such case.” Id. § 1512(j). Since no penalty is otherwise provided for an attempted

threat to use physical force to deter a witness, the penalty would have to be, in the

hypothetical example, the maximum term for Joe’s offense.8 See, e.g., United

States v. Salazar, 542 F.3d 139, 146–48 (5th Cir. 2008); United States v.

Ruhbayan, 527 F.3d 107, 114–15 (4th Cir. 2007), vacated and remanded on other

grounds, 552 U.S. 1163 (2008) (citing Kimbrough v. United States, 552 U.S. 85

(2007)). When a defendant is accused of witness tampering, therefore, a

connection with a trial of a criminal case is generally an optional element the

United States may seek to prove to enhance the penalty. But if the defendant is

charged with attempting to threaten to use physical force, connection with trial of a

criminal case is an essential element establishing the penalty.

       In sum, the offense defined by § 1512(a)(2)(A) is divisible into three sets of

elements:

       Alpha          an intent to influence, delay, or prevent the testimony of any
                      person in an official proceeding;

               and

       Beta           I      a use or attempted use of physical force; or

       8
          So far as was known at the time of Lira’s trial in 2011, the maximum penalty was life
in prison. See Order (Doc. 217) at 2–3, 25, United States v. Lira, No. CR 10-135-BLG-DWM
(D. Mont. Mar. 18, 2021); 21 U.S.C. § 841(b)(1)(A)(viii).
                                               20
        Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 21 of 30




                       II      a threat to use physical force; or

                       III     an attempt to threaten to use physical force in connection
                               with a criminal trial.

       Section 924(c)(3)(A) requires an element of use, attempted use, or

threatened use of physical force against the person or property of another. A

charge of witness tampering that has the elements of Alpha and either Beta I or

Beta II meets the requirements of a crime of violence. Beta III does not. The

predicate offense for Stuker’s conviction on Count 2 rested on a divisible statute,

part of which cannot constitute a crime of violence.

               3. Was the Error Harmless?

       To date, it appears the Ninth Circuit has not decided whether a § 2255

movant whose conviction under 18 U.S.C. § 924(c) rests solely on a divisible

statute is necessarily entitled to relief, 9 or, instead, whether the Court should

consider the trial transcript to determine whether there is a reasonable probability

the jury’s verdict was influenced by an errant instruction.



       9
           In United States v. Jordan, 821 Fed. Appx. 792 (9th Cir. 2020) (unpublished mem.
disp.), the court noted that the defendants were not convicted of violating a divisible statute. See
id. at 793 ¶ 1. Stuker was. In United States v. Hernandez, 819 Fed. Appx. 548 (9th Cir. 2020)
(unpublished mem. disp.), the court found that “a Hobbs Act conspiracy,” which does not
constitute a crime of violence, “was inextricably intertwined with a conspiracy to possess
cocaine with intent to distribute,” which does constitute a crime of violence. The defendants
were convicted of both the Hobbs Act conspiracy and the cocaine conspiracy. See id. at 549,
549–50 ¶ 3. Unlike them, Stuker was not convicted of a separate, additional offense that is
always a crime of violence.
                                                21
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 22 of 30



                    a. Application of Modified Categorical Analysis

      Stuker’s conviction on Count 2 would stand if the documents of the case

showed his act of witness tampering necessarily rested on Beta I and/or Beta II.

See Mathis, 136 S. Ct. at 1153; Descamps, 570 U.S. at 260 (asking “which

element[s] played a part in the defendant’s conviction”). The indictment charged

that Stuker “used and attempted to use physical force against R.B. . . . to influence,

delay, and prevent his testimony in an official proceeding, that is, the trial of U.S.

v. Joseph Dean Lira, CR 10-135-BLG-RFC.” Indictment (Doc. 18) at 2. That is

only Beta I and Beta II, with the optional criminal-trial element.

      The jury, however, was instructed that the United States had to prove, “First,

the defendant used or attempted to use physical force or the threat of physical

force against any person,” and second, that the defendant acted “with the intent to

influence, delay, or prevent the testimony of any person in an official proceeding,

that is, the trial of U.S. v. J.L.” Jury Instr. No. 11 (Doc. 108 at 12) (emphases

added). This instruction covered all three sets of elements contained within §

1512(a)(2), not only Beta I and II but also Beta III, an attempt to use the threat of

physical force.

      Because the instruction included all three sets of elements in §

1512(a)(2)(A), and because only two sets of elements include “the use, attempted

use, or threatened use of physical force,” application of modified categorical

                                          22
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 23 of 30



analysis shows that Stuker’s predicate offense was not necessarily a crime of

violence. If the analysis ends at this point, Stuker is entitled to relief.

                    b. Harmless Error

      The Court does not believe that modified categorical analysis provides the

final resolution of the case. At this point, the case appears to be equivalent to any

case not involving categorical analysis in which a jury was “instructed on multiple

theories of guilt, one of which is improper.” Hedgpeth v. Pulido, 555 U.S. 57, 61

(2008). The Court is not aware of any authority “that justifies extending the

categorical approach — a method for determining whether a conviction under a

particular statute qualifies as a predicate offense under a particular definitional

clause — to the context of determining on which of several alternative predicates a

jury’s general verdict relied.” Granda v. United States, 990 F.3d 1272, 1295 (11th

Cir. 2021). Instead, the customary approach is to examine the trial record to

determine whether the conviction rested on a viable or an impermissible legal

theory. See, e.g., Skilling v. United States, 561 U.S. 358, 414 & n.46 (2010),

discussed in Granda, 990 F.3d at 1294–95.

      On direct review, “before a federal constitutional error can be held harmless,

the court must be able to declare a belief that it was harmless beyond a reasonable

doubt.” Chapman v. California, 386 U.S. 18, 24 (1967). But on collateral review,

trial errors of constitutional dimension, including instructional errors, are

                                           23
        Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 24 of 30



considered harmless unless they had a substantial and injurious influence on the

jury’s verdict. See O’Neal v. McAninch, 513 U.S. 432, 436 (1995); Brecht v.

Abrahamson, 507 U.S. 619, 627 (1993). The Brecht standard is significantly more

forgiving of error than the Chapman standard. But, under Brecht, “if a judge has

‘grave doubt’ about whether an error affected a jury . . . the judge must treat the

error as if it did so.” O’Neal, 513 U.S. at 438 (quoting Kotteakos v. United States,

328 U.S. 750, 764–65 (1946)).

       The question here is not a close one. The victim testified that he had

encountered J.L. 10 in November 2010 and made a report to the police. See 2 Trial

Tr. (Doc. 130) at 68:13–69:6. The victim and his eleven-year-old stepson both

testified that, on July 1, 2011, three or more men appeared, uninvited and

unexpected, outside their apartment door. They could see that two men had guns.

See id. at 74:4–8, 76:22–77:1, 77:23–25, 78:12–79:6, 122:14–15, 130:6–19. Both

testified that one of the men who had a gun said something about “J.” or “J.L.” and

a trial. The victim testified that the man pointed the gun in his face and said, “‘I

hope you don’t plan on doing anything with the J.L. case.’” See id. at 78:12–79:1.

The boy testified that the man did not point the gun at anyone but held it in his

hand and told the victim, in a voice that was “[m]ean,” “not to put J. in jail.” Id. at



       10
          The United States instructed its witnesses to refer to Lira by his initials only, to avoid
prejudicing Stuker by association. See 2 Trial Tr. (Doc. 130) at 57:21–25.
                                                 24
        Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 25 of 30



122:15–22, 123:11–23, 124:15–18. The victim and the boy both testified that,

based on previous acquaintance or a “road rage” confrontation twenty months

earlier, in October 2009, they recognized the man holding the gun. The victim

knew he was Mike Stuker. See id. at 76:25–77:1, 83:9–84:6, 126:14–128:7,

145:21–146:8.

       Stuker acknowledged that he knew the victim and acknowledged the prior

confrontation. See 2 Trial Tr. at 223:11–224:6. He also testified that J.L. was “a

friend.” See id. at 247:8–11. But he offered an alibi and denied being at the

victim’s apartment on July 1. See id. at 225:22–226:8, 229:12–17; see also id. at

209:9–211:11, 217:23–219:4.

       The jury was not given definitions of attempt or threat. The Court must

assume they viewed “attempt” colloquially as trying to achieve a specific end but

not succeeding. An attempt to threaten someone might consist of trying to make a

threat but not reaching the point of expressing the words or gestures, as in the

hypothetical example given above. But the jury’s verdict shows that it found

Stuker intended to influence the victim-witness in connection with Lira’s trial.

And apart from Stuker’s words, the jury heard no evidence that the victim would

have connected Stuker to Lira. 11 Therefore, all twelve juror must have found that


       11
           The prosecutor clarified that he was permitted to ask the victim “on redirect” “if J.L. is
friends with the two defendants.” 2 Trial Tr. at 112:10–113:2. At least, that appears to be what
he meant, see, e.g., Resp. to Second Mot. in Limine (Doc. 91) at 2, although he said “defendant”
                                                25
        Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 26 of 30



Stuker actually articulated something about J.L. and trial. Stuker’s conviction

cannot mean a juror found he attempted to threaten the victim but could not get the

words out. Any juror, however, could have thought that Stuker attempted to

threaten the victim but did not succeed, because the victim testified against J.L.

anyway. See 2 Trial Tr. at 86:8–9. The question is whether a juror with the “tried

but did not succeed” view of an attempted threat could have convicted Stuker

based on facts that did not also prove an actual threat. The law, after all, does not

require that a threat succeed, only that it be made.

       Although the jury found that Stuker possessed a firearm, it was not asked to

decide whether Stuker brandished it.12 The record contains conflicting evidence on

the issue. One witness said he pointed it, and the other said he only held it. Due to

this conflict, a rational juror might not have been convinced that Stuker pointed the

firearm at the victim—might, indeed, question whether Stuker even knew the gun

was visible.13 Such a juror might have believed Stuker carried it only to embolden

himself, or to protect himself in case the victim responded hostilely to the knock at

the door (as the “road rage” incident might suggest), or simply because he always


instead of “victim.” In the end, he did not ask the victim whether he knew Stuker and Lira were
friends. See 2 Trial Tr. at 117:15–118:19.
        12
            The case was tried before the Supreme Court decided Alleyne v. United States, 570
U.S. 99, 103–04 (2013). A verdict against Stuker on “brandishing” would put the harmlessness
of the instructional error beyond reasonable doubt.
        13
            All the jurors necessarily agreed the firearm was visible. Its visibility to one or both
of the prosecution’s witnesses was the only evidence Stuker possessed a firearm. But that is
different from saying Stuker knew it was visible.
                                                 26
      Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 27 of 30



carried a gun.

      At the door, then, Stuker made a terse statement about J. and the criminal

case and did so with the intent to influence the victim’s testimony. On that view of

the case, the evidence indicating Stuker invoked “physical force” could not have

come from his use of the gun. It must have come from the facts that at least two

other men were standing behind Stuker, Stuker and the victim did not have a

friendly, “social-call” sort of relationship, and/or Stuker spoke in a “mean” voice.

Those facts could persuade a juror that Stuker wanted the victim to believe

physical force might be used against him if he testified. But if these facts support

an attempt to threaten physical force, they also constitute a threat to use physical

force. A juror could not find facts sufficient to prove an attempt beyond

reasonable doubt without also finding facts sufficient to prove a threat beyond

reasonable doubt.

      More likely, the jury believed Stuker knew the gun was visible and meant it

to be part of his message to the victim. But again, a juror who believed that would

be finding one set of facts supporting both conviction for attempt to threaten

physical force and also conviction for an actual threat to use physical force.

      The jurors were not required to agree on all the underlying facts, such as

whether Stuker knew the gun was visible. If six jurors believed Stuker tried to

threaten the witness by showing up at the witness’s apartment with two or three

                                          27
          Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 28 of 30



other men and sounding mean, and six jurors believed he tried to threaten the

witness by sticking his gun in the witness’s face, twelve jurors nonetheless found

facts sufficient to prove Stuker actually threatened to use physical force against the

witness.

          It is true that the jury deliberated for about ten hours—about the same

duration as the trial itself, including opening statements and closing arguments.

See Minutes (Docs. 103, 112). But the only genuine issues at trial concerned

whether the incident happened at all and, if so, whether Stuker and Swan

participated. If the jury believed they were there, why they were there was no

mystery. And no evidence suggested an incomplete, forestalled, or misdirected

threat.

          Given the nature of the evidence in the case, any juror who found that Stuker

attempted to threaten physical force against the victim-witness necessarily also

found facts constituting an actual threat to use physical force. Thus, inclusion of

the “attempt” element in Jury Instruction No. 11 did not substantially affect the

jury’s verdict. Compare, e.g., United States v. Lapier, 796 F.3d 1090, 1097 (9th

Cir. 2015) (reviewing trial evidence and finding “a risk that different jurors voted

to convict on the basis of different facts establishing different offenses.”); United

States v. Romero-Coriche, 840 Fed. Appx. 138, 140 (9th Cir. 2020) (unpublished

mem. disp.) (finding, on direct review, a “genuine possibility” that jurors “could

                                            28
       Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 29 of 30



have found Romero guilty of attempting to transport or harbor the undocumented

immigrants, or of completing those offenses.”).

       Inclusion of an invalid legal theory in the jury’s instruction was harmless.

Stuker is not entitled to relief.

                           III. Certificate of Appealability

       “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)). “[A] claim can be debatable even though every jurist of reason might

agree, after the COA has been granted and the case has received full consideration,

that petitioner will not prevail.” Id. at 338.

       Stuker has prevailed on all issues except the last two: whether harmless

error analysis applies even when the modified categorical approach shows the

defendant’s conviction under 18 U.S.C. § 924(c) depended solely on a divisible

statute, and if so, whether the error was harmless in this case. A certificate of

                                           29
      Case 1:11-cr-00096-DLC Document 175 Filed 06/09/21 Page 30 of 30



appealability is granted on those issues.


      Accordingly, IT IS ORDERED:

      1. Stuker’s motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255 (Doc. 169) is DENIED.

      2. A certificate of appealability is GRANTED on the issues of whether

harmless error analysis applies and whether the error in this case was harmless.

The clerk shall immediately process the appeal if Stuker files a Notice of Appeal.

      3. The Clerk of Court shall ensure that all pending motions in this case and

in CV 20-108-BLG-DLC are terminated and shall close the civil file by entering

judgment in favor of the United States and against Stuker.

      DATED this 9th day of June, 2021.




                                            30
